Case 1:18-cr-00809-RJS Document 44 Filed 03/04/20 Page 1 of 1

a ne Te
EY

lTGsps SDNY
DOCUMENT

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA
oy No. 18-cr-809 (RJS)

ORDER

JOHN LUKE SHANNON,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

The Court is in receipt of Defendant’s March 3, 2020 letter requesting that Defendant’s
surrender date — currently set for March 6, 2020 — be adjourned, and the government’s March 4,
2020 response stating that it does not object. IT IS HEREBY ORDERED THAT Defendant’s
surrender date is adjourned to Monday, April 6, 2020.

SO ORDERED.

Dated: March 4, 2020
New York, New York

 

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
